PER CURIAM.
Some four-and-one-half months after a final judgment was entered on a default, the defendant moved to vacate the final judgment. The trial court denied the motion; this appeal ensued.
We find no abuse of discretion in the denial of the motion. It came four-and-one-half months after the final judgment was entered, of which the judgment debtor received notice. This is clearly indicated in the record when counsel for the defendant admitted the amount was due and attempted to defer its payment some six weeks after the judgment was entered, but did not attempt to move to vacate it until some three months later when a return to a writ of execution was made. At no time has a meritorious defense been revealed to the trial court.
Therefore, finding no error we affirm. Cricket Club, Inc. v. Basso, 384 So.2d 908 (Fla. 3d DCA 1980); Schwab & Co., Inc. v. Breezy Bay, Inc., 360 So.2d 117 (Fla. 3d DCA 1978); Govoni v. Blackwell, 167 So.2d 616 (Fla. 3d DCA 1964).
Affirmed.